FILED
                            NOT FOR PUBLICATION
                                                                              AUG 10 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JAVIER HERNANDEZ-SALAZAR,                        No.   14-73237

              Petitioner,                        Agency No. A098-269-546

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 4, 2020**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      Javier Hernandez-Salazar (“Hernandez-Salazar”), a native and citizen of

Mexico, petitions for review of a Board of Immigration Appeals (“BIA”) decision

denying a motion to reopen removal proceedings. Because the parties are familiar



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
with the facts of the case, we need not recount them here. We have jurisdiction

under 8 U.S.C. § 1252, and we deny in part and dismiss in part the petition.

       1. We review the BIA’s decision to deny the motion to reopen for abuse of

discretion. See Chandra v. Holder, 751 F.3d 1034, 1036 (9th Cir. 2014). Here, the

BIA did not abuse its discretion in finding that Hernandez-Salazar’s motion was

untimely and number-barred because he failed to demonstrate changed country

conditions in Mexico since the time of his removal order. See 8 U.S.C.

§ 1229a(c)(7) (providing that only one motion to reopen, which must be filed

within 90 days of a final order of removal, may be submitted unless the motion “is

based on changed country conditions”). Hernandez-Salazar’s motion was filed

five years after his final order of removal, and the evidence he provided shows that

the conditions he complains of existed at the time of his earlier hearing. We deny

this portion of the petition.

        2. We have jurisdiction to review BIA “decisions denying sua sponte

reopening for the limited purpose of reviewing the reasoning behind the decisions

for legal or constitutional error.” Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir.

2016). Hernandez-Salazar challenges the BIA’s refusal to reopen his case sua

sponte, but does not identify any legal or constitutional error in the BIA’s




                                           2
reasoning. Thus, we do not have jurisdiction to review the refusal to reopen sua

sponte, and we dismiss this portion of the petition.



      PETITION DENIED IN PART; DISMISSED IN PART.




                                          3